Case 2:20-bk-20876-BB               Doc 491 Filed 06/17/21 Entered 06/17/21 16:07:44                              Desc
                                      Main Document Page 1 of 8



 1 JOHN N. TEDFORD, IV (State Bar No. 205537)
   jtedford@DanningGill.com
 2 ZEV SHECHTMAN (State Bar No. 266280)
   zs@DanningGill.com                                                                 FILED & ENTERED
 3 MICHAEL G. D’ALBA (State Bar No. 264403)
   mdalba@DanningGill.com
 4 DANNING, GILL, ISRAEL & KRASNOFF, LLP                                                     JUN 17 2021
   1901 Avenue of the Stars, Suite 450
 5 Los Angeles, California 90067-6006                                                   CLERK U.S. BANKRUPTCY COURT
   Telephone: (310) 277-0077                                                            Central District of California
                                                                                        BY penning DEPUTY CLERK
 6 Facsimile: (310) 277-5735

 7 Attorneys for Airport Van Rental, Inc. and
   affiliated Debtors and Debtors in Possession
 8

 9                                    UNITED STATES BANKRUPTCY COURT

10                                     CENTRAL DISTRICT OF CALIFORNIA

11                                               LOS ANGELES DIVISION

12

13 In re                                                               Case No. 2:20-bk-20876-BB

14 AIRPORT VAN RENTAL, INC., et al.,1                                  Chapter 11 (Jointly Administered)

15                      Debtors and Debtors in                         ORDER GRANTING MOTION FOR
                        Possession.                                    (1) AUTHORITY TO OBTAIN CREDIT
16                                                                     SECURED BY A FIRST-PRIORITY
                                                                       SECURITY INTEREST IN ALL ASSETS
17             Affects all Debtors                                     OF THE ESTATE PURSUANT TO DIP
                                                                       FINANCING, SETTLEMENT,
18             Affects the following Debtor(s):                        ADEQUATE PROTECTION, AND PLAN
                                                                       SUPPORT AGREEMENT WITH 1ST
19             Airport Van Rental, Inc., a California                  SOURCE BANK, (2) APPROVAL OF
               corporation                                             SUCH AGREEMENT, (3) A GOOD FAITH
20                                                                     DETERMINATION, AND (4) WAIVER OF
                                                                       STAY
21
                                                                       Date:    June 16, 2021
22                                                                     Time:    11:00 a.m.
                                                                       Place:   Courtroom 1539
23                                                                              255 E. Temple St.
                                                                                Los Angeles, California
24

25

26
         1
             Pursuant to an order of the Court, this case is being jointly administered with four cases filed by the following
27 affiliated entities: Airport Van Rental, Inc., a Georgia corporation, case no. 2:20-bk-20877-BB; Airport Van Rental,
     Inc., a Nevada corporation, case no. 2:20-bk-20878-BB; Airport Van Rental, LLP, a Texas limited liability partnership,
28 case no. 2:20-bk-20882-BB; and AVR Vanpool, Inc., a California corporation, case no. 2:20-bk-20883-BB.

     1651520.4 26988                                               1
Case 2:20-bk-20876-BB           Doc 491 Filed 06/17/21 Entered 06/17/21 16:07:44               Desc
                                  Main Document Page 2 of 8



 1            On June 16, 2021, the Court conducted a hearing on the Motion for (1) Authority to Obtain

 2 Credit Secured by a First-Priority Security Interest in All Assets of the Estate Pursuant to DIP

 3 Financing, Settlement, Adequate Protection, and Plan Support Agreement with 1st Source Bank,

 4 (2) Approval of Such Agreement, (3) a Good Faith Determination, and (4) Waiver of Stay (the

 5 “Motion”), filed by Airport Van Rental, Inc., a California corporation (“AVR California”), the

 6 Honorable Sheri Bluebond, United States Bankruptcy Judge, presiding. Appearances were as

 7 noted on the record at the hearing.

 8            The Court having considered the Motion and its accompanying Memorandum of Points and

 9 Authorities and Declaration of Yazdan Irani (the “Irani Declaration”) (docket no. 428), AVR

10 California’s separate Request for Judicial Notice (docket no. 429), AVR California’s separate

11 Statement Regarding Cash Collateral or Debtor in Possession Financing filed pursuant to Local

12 Bankruptcy Rule 4001-2 (docket no. 430), AVR California’s separate notice of the hearing (docket

13 no. 436), AVR California’s separate declaration regarding notice of the hearing (docket no. 437),

14 the response filed by Hitachi Capital America Corp. (“Hitachi”) (docket no. 467), the objection

15 filed by Dallas County, Texas, Harris County, Texas, and the Irving Independent School District

16 (collectively the “Local Texas Tax Authorities”) (docket no. 468), the response filed by the Official

17 Committee of Unsecured Creditors (the “Committee”) (docket no. 469), the response filed by H19

18 Sutton Leasing, LLC (“Sutton”) (docket no. 470), and AVR California’s omnibus reply (docket no.

19 473) (the “Reply”), having heard the oral arguments by counsel at the hearing, and the Court

20 having stated findings of fact and conclusions of law on the record at the hearing, it is

21            ORDERED THAT:

22            1.       The Motion is GRANTED. Any objections to entry of this order that have not been

23 withdrawn, waived, resolved, or settled, and all reservations of rights included therein, are hereby

24 DENIED and overruled on the merits.

25            2.       The DIP Financing Agreement, Settlement Agreement, Adequate Protection

26 Stipulation, and Plan Support Agreement between AVR California and 1st Source Bank (“1st

27 Source”), attached as Exhibit “1” to the Irani Declaration (the “Agreement”), with the additional

28 provisions to be added pursuant to paragraph 5 of the agreement attached as Exhibit “C” to the

     1651520.4 26988                                   2
Case 2:20-bk-20876-BB           Doc 491 Filed 06/17/21 Entered 06/17/21 16:07:44              Desc
                                  Main Document Page 3 of 8



 1 Reply, is APPROVED. In the event of any conflict between the provisions of this order, on the

 2 one hand, and the provisions of the Agreement, the New Master Agreement, and other documents

 3 comprising the DIP Loan Documents, the 1st Source Loan Documents, and the AFC Loan

 4 Documents (as those terms are defined in the Agreement), on the other hand, the terms of this order

 5 shall control.

 6            3.       AVR California is authorized to enter into the Agreement, the New Master

 7 Agreement (as defined in the Agreement), and any and all other documents contemplated thereby

 8 to effectuate the transactions contemplated by the Agreement.

 9            4.       AVR California is authorized to perform all of its obligations under the Agreement

10 and the New Loan Documents (as defined in the Agreement).

11            5.       Pursuant to the terms and conditions of the DIP Loan Documents (as defined in the

12 Agreement), AVR California is authorized to borrow up to $1.8 million from 1st Source to acquire

13 $2 million of new or used vehicles. AVR California is authorized to use up to $200,000 of estate

14 funds to pay 10% of the purchase price of such vehicles financed by 1st Source under the DIP Loan

15 (as defined in the Agreement).

16            6.       AVR California is authorized to open and maintain “debtor in possession” checking,

17 savings, money market, and similar bank accounts at 1st Source. Once opened, and provided that

18 1st Source remains a depository approved by the United States trustee for Region 16 of the United

19 States Trustee Program, AVR California is authorized to deposit the estate’s funds in the account or

20 accounts held at 1st Source.

21            7.       With respect to the DIP Loan, pursuant to 11 U.S.C. § 364(c)(2) and (d), AVR

22 California is authorized to obtain the credit and incur the debt contemplated by the Agreement and

23 the New Loan Documents secured by senior liens on all assets of AVR California and the estate

24 (collectively the “Assets”). Effective and perfected upon the date of entry of this order, and

25 without the necessity of the execution, recordation or filing by AVR California or 1st Source of any

26 mortgages, security agreements, control agreements, pledge agreements, financing statements or

27 similar documents or instruments, 1st Source’s liens shall be valid, binding, enforceable, non-

28

     1651520.4 26988                                    3
Case 2:20-bk-20876-BB           Doc 491 Filed 06/17/21 Entered 06/17/21 16:07:44                Desc
                                  Main Document Page 4 of 8



 1 avoidable, first-priority priming liens senior in priority to any and all other liens on the Assets,

 2 including but not limited to liens and purported liens of the following:

 3                     (a)    U.S. Small Business Administration;

 4                     (b)    Texas Comptroller of Public Accounts;

 5                     (c)    Colorado Department of Revenue; and

 6                     (d)    City of Commerce City, Colorado.

 7            8.       Notwithstanding the foregoing:

 8                     (a)    the collateral securing AVR California’s obligations under the DIP Loan

 9 shall not include AVR California’s and the estate’s claims and causes of action arising under 11

10 U.S.C. §§ 544, 545, 547 and 548 and the proceeds thereof;

11                     (b)    the collateral securing AVR California’s obligations under the DIP Loan

12 shall not include car wash equipment subject to the security interest of LCA Bank Corporation

13 granted in Equipment Finance and Security Agreement # 134858-002; and

14                     (c)    the collateral securing AVR California’s obligations under the DIP Loan

15 shall not include any vehicles other than the vehicles directly financed by 1st Source under the DIP

16 Loan.

17            9.       The liens granted to 1st Source pursuant to paragraph 7 of this order shall not have

18 priority over the San Diego County Regional Airport Authority’s interest in a $8,708 cash security

19 deposit provided by AVR California pursuant to its contract with that entity.

20            10.      Notwithstanding anything contained herein to the contrary, the liens granted to

21 1st Source pursuant to paragraph 7 of this order shall not have priority over the liens securing ad

22 valorem taxes owed to (a) Dallas County, Texas, (b) the Irving Independent School District, and

23 (c) Harris County, Texas, and arising pursuant to sections 32.01 and 32.05 of the Texas Property

24 Tax Code. AVR California is authorized and directed to pay the Local Texas Tax Authorities, on

25 or before June 31, 2021, the full amount owed for 2020 and prior years, plus interest, which

26 counsel for AVR California and the Local Texas Tax Authorities have advised the Court totals

27 $53,068.07 if paid on or before June 31, 2021. AVR California is authorized and directed to pay

28 the Local Texas Tax Authorities the full amount owed for 2021 on or before the date by which such

     1651520.4 26988                                     4
Case 2:20-bk-20876-BB           Doc 491 Filed 06/17/21 Entered 06/17/21 16:07:44                Desc
                                  Main Document Page 5 of 8



 1 taxes must be paid under applicable state and local law. This order does not constitute a

 2 determination of the amounts owed for 2021, and all rights of AVR California and the Local Texas

 3 Tax Authorities in that regard shall be determined in accordance with applicable state and local

 4 laws and procedures. Provided that AVR California pays the amounts owed for 2020 and prior

 5 years, and is not in default of its obligations to pay amounts owed for 2021 on or before the date on

 6 which such taxes may be paid without penalty, nothing in this order shall require AVR California

 7 to segregate funds to pay the amounts that may be owed for 2021 so long as proceeds are generated

 8 from sales that are in the ordinary course of business. Nothing in this order shall be construed to

 9 prejudice the Local Texas Tax Authorities’ right to object to a sale motion and/or seek additional

10 relief.

11            11.      In accordance with and to the extent provided in the agreement attached as Exhibit

12 “C” to the Reply, the liens granted to 1st Source pursuant to paragraph 7 of this order shall not have

13 priority over the security interests of North Iowa Equity, LLC, in the segregated funds described

14 more fully in that agreement.

15            12.      The extension of credit and financial accommodations under the Agreement and the

16 New Loan Documents is made in good faith. The reversal or modification on appeal of this order’s

17 authorization under 11 U.S.C. § 364 to obtain credit, incur debt, and grant a senior lien in favor of

18 1st Source shall not affect the validity of the debt incurred, or the lien granted, to 1st Source,

19 whether or not 1st Source knows of the pendency of the appeal, unless such authorization and the

20 incurring of such debt, or the granting of the lien, are stayed pending appeal.

21            13.      The compromise between AVR California and 1st Source with respect to the

22 amounts owed and the validity, priority and extent of security interests and liens granted pursuant

23 to the 1st Source Loan Documents (as defined in the Agreement) is approved.

24            14.      1st Source’s claim relating to the 1st Source Loan Documents shall be allowed as a

25 secured claim in the aggregate amount of $5,663,189.61, consisting of a “1st Source 1-A Claim” in

26 the amount of $4,368,650.00 and a “1st Source 1-B Claim” in the amount of $1,294,539.61.

27            15.      1st Source’s security interests in and liens on the assets securing AVR’s obligations

28 under the 1st Source Loan Documents constitute valid, binding, enforceable, non-avoidable,

     1651520.4 26988                                     5
Case 2:20-bk-20876-BB           Doc 491 Filed 06/17/21 Entered 06/17/21 16:07:44                Desc
                                  Main Document Page 6 of 8



 1 perfected security interests and liens on such assets. Nothing in this paragraph is intended to or

 2 shall be construed as granting to 1st Source security interests in and liens on assets that do not

 3 constitute “Collateral” under the 1st Source Loan Documents.

 4            16.      The compromise between AVR California and 1st Source with respect to the

 5 amounts owed and the validity, priority and extent of security interests and liens granted pursuant

 6 to the AFC Loan Documents (as defined in the Agreement) is approved.

 7            17.      1st Source’s claim relating to the AFC Loan Documents shall be allowed as a

 8 secured claim in the aggregate amount of $4,364,305.50, consisting of a “1st Source 2-A Claim” in

 9 the amount of $3,812,475.00 and a “1st Source 2-B Claim” in the amount of $551,830.50.

10            18.      1st Source’s security interests in and liens on the assets securing AVR California’s

11 obligations under the AFC Loan Documents (as successor to AFC) constitute valid, binding,

12 enforceable, non-avoidable, perfected security interests and liens on such assets. In the addition or

13 in the alternative, as of the Effective Date of the Agreement, AVR California, on behalf of itself

14 and the estate, shall be deemed to have released, remised, relieved, waived, relinquished and

15 discharged 1st Source of any and all actual or potential claims and causes of action for declaratory

16 relief or to avoid a transfer of property or an obligation incurred by AVR California, and any

17 recovery, subordination, or other remedies that could be brought by or on behalf of AVR California

18 or the estate under the Bankruptcy Code or applicable non-bankruptcy law, including under section

19 544 and other sections in chapter 5 of the Bankruptcy Code. Nothing in this paragraph is intended

20 to or shall be construed as granting to 1st Source security interests in and liens on assets that do not

21 constitute “Collateral” under the AFC Loan Documents.

22            19.      For the avoidance of doubt: The security interests in and liens granted to 1st Source

23 under this order, the Agreement, the DIP Loan, the New Master Agreement, the 1st Source Loan

24 Documents, and the AFC Loan Documents do not include any security interests in and liens on

25 (a) vehicles financed by lenders other than 1st Source or AFC or (b) the liquidation proceeds of

26 such vehicles to the extent required to satisfy the liens and security interests granted to such

27 lenders. Also, the security interests in and liens granted to 1st Source under this order, the

28 Agreement, the DIP Loan, the New Master Agreement, the 1st Source Loan Documents, and the

     1651520.4 26988                                     6
Case 2:20-bk-20876-BB            Doc 491 Filed 06/17/21 Entered 06/17/21 16:07:44                 Desc
                                   Main Document Page 7 of 8



 1 AFC Loan Documents do not include any security interests in and liens on (a) vehicles owed by

 2 entities that leased vehicles to AVR California or AVR Vanpool, Inc. (“AVR Vanpool”), or (b) the

 3 liquidation proceeds of such vehicles to the extent required to satisfy AVR California’s or AVR

 4 Vanpool’s obligations to the lessors under the applicable lease agreements.

 5            20.      As to 1st Source, the automatic stay provided under 11 U.S.C. § 362(a) is terminated

 6 as to AVR California, the Estate and the Assets to the extent set forth in the Agreement. For the

 7 avoidance of doubt: Nothing in this paragraph grants 1st Source relief from stay to enforce any

 8 liens or purported liens on vehicles financed by lenders other than 1st Source or AFC, or vehicles

 9 owned by entities that leased vehicles to AVR California or AVR Vanpool.

10            21.      To the extent that this order terminates the automatic stay, this order is binding and

11 effective in any future bankruptcy case commenced by or against AVR California. If any such case

12 is filed, no further automatic stay shall arise in that case as to the Assets.

13            22.      1st Source’s claim relating to the PPP Loan (as defined in the Agreement) shall be

14 allowed as a general unsecured claim in the amount of $1,327,810.29, subject to being withdrawn

15 or amended by 1st Source to reflect the amount that was due on the Petition Date (as defined in the

16 Agreement) but not subject to forgiveness.

17            23.      Except as provided in the Agreement, the obligations of AVR California under the

18 Agreement and the New Loan Documents shall not be discharged by the entry of an order

19 confirming any plan in this case, notwithstanding the provisions of section 1141(d) of the

20 Bankruptcy Code, unless such obligations have been indefeasibly paid in full in cash on or before

21 the effective date of such plan.

22            24.      Nothing in this order, the Agreement, the DIP Loan, the 1st Source Loan

23 Documents, or the AFC Loan Documents affect, compromise or release personal guarantees given

24 by Yazdan and Kimberly Irani, or any other person or entity, to any entity other than 1st Source.

25            25.      Except as to adequate protection payments made to 1st Source, nothing in this order,

26 the Agreement, the DIP Loan, the 1st Source Loan Documents, or the AFC Loan Documents shall

27 modify the Lender Adequate Protection Program approved by the Court in connection with AVR

28 California’s separate motion for authority to use cash collateral.

     1651520.4 26988                                      7
Case 2:20-bk-20876-BB           Doc 491 Filed 06/17/21 Entered 06/17/21 16:07:44                Desc
                                  Main Document Page 8 of 8



 1            26.      This order is binding and effective despite any conversion of this bankruptcy case to

 2 a case under any other chapter of title 11 of the United States Code.

 3            27.      The terms and conditions of this order shall be effective and immediately

 4 enforceable upon its entry by the Clerk of the Court notwithstanding any potential application of

 5 Federal Rules of Bankruptcy Procedure 4001(a)(3), 6004(h), or any other provision thereof.

 6                                                      ###

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24    Date: June 17, 2021

25

26

27

28

     1651520.4 26988                                     8
